United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 15, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 02-31019
                         Summary Calendar



DERRICK JEROME ALLEN,

                                    Plaintiff-Appellant,

versus

THEODORE JOHNSON; JIM WILKINSON;
MONA HEYSE; EDUCATION DEPARTMENT
WINN CORRECTION CENTER; CORRECTION
CORPORATION OF AMERICA; LOUISIANA DEPARTMENT
OF PUBLIC SAFETY AND CORRECTIONS;
PONTIAC BUSINESS INSTITUTE,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 02-CV-884
                       --------------------

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Derrick Jerome Allen, Louisiana prisoner #295151, appeals

the 28 U.S.C. § 1915(e) dismissal as frivolous of his 42 U.S.C.

§ 1983 civil rights lawsuit.   The district court’s dismissal is

reviewed for an abuse of discretion.   Norton v. Dimazana, 122

F.3d 286, 291 (5th Cir. 1997).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-31019
                               -2-

     Allen argues that the district court erred in dismissing his

claims of retaliation and sexual abuse.    He briefs no argument

regarding his claims of excessive force or discrimination, and

those claims are therefore waived.    See Yohey v. Collins, 985

F.2d 222, 224-25 (5th Cir. 1993).    Although he conclusionally

asserts that the district court erred in denying him class

certification, Allen fails to brief any argument challenging the

district court’s determination that he had not met any of the

requirements for certification under FED. R. CIV. P. 23, and he

has thus waived the argument.   See Yohey, 985 F.2d at 224-25.

     Allen’s claim of sexual abuse was properly dismissed

because, even if it is assumed that Theodore Johnson touched him

in a sexual manner during routine pat-down searches, Allen has

not alleged sufficiently serious assaultive behavior or resulting

injury to show a constitutional deprivation.    See Farmer v.

Brennan, 511 U.S. 825, 833-34, 847 (1994); Hudson v. McMillian,

503 U.S. 1, 9 (1992); see also Boddie v. Schneider, 105 F.3d 857,

860-61 (2d Cir. 1997); 42 U.S.C. § 1997e(e).     The retaliation

similarly fails because Allen has not presented direct evidence

of a retaliatory motive, nor has he sufficiently alleged a

chronology of events from which retaliation may be inferred.       See

Jones v. Greninger, 188 F.3d 322, 324-25 (5th Cir. 1999); Woods

v. Smith, 60 F.3d 1161, 1166 (5th Cir. 1995).
                           No. 02-31019
                                -3-

     Allen has not demonstrated an abuse of discretion on the

district court’s part.   Its judgment is therefore AFFIRMED.

Allen’s motion for the appointment of counsel is DENIED.

     AFFIRMED; MOTION DENIED.